                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-429-RJC-DCK

 PAM MILLER, individually and for others             )
 similarly situated,                                 )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )         ORDER
                                                     )
 THE STEAM GENERATING TEAM, LLC,                     )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 15) filed by Joshua R. Adams, concerning T. Chase Samples

on November 14, 2019. A. Chase Samples seeks to appear as counsel pro hac vice for Defendant

The Steam Generating Team, LLC. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 15) is GRANTED. T. Chase

Samples is hereby admitted pro hac vice to represent Defendant The Steam Generating Team,

LLC.

         SO ORDERED.

                                   Signed: November 14, 2019
